DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 3, 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 19 recites a burner having a burner head of claim 11.  However, no burner head is recited in claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 9, 11-13, 19, 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Irwin (US 5700143 A).
Regarding claim 1, Irwin discloses a mixing device for (for = capable of) a burner having reduced NOx production, comprising: 

a second mixing unit for producing a second fuel-air mixture for a secondary flame zone, which encloses the primary flame zone, wherein the second mixing unit has multiple second fuel nozzles (N, O; Fig. 3), characterized by a sealing air producing unit (FF, Fig. 2) for producing a sealing air flow (secondary swirl air) in a sealing air zone, which encloses the primary flame zone of the first mixing unit arranged downstream of the baffle plate, wherein the second mixing unit is designed to deliver the second fuel-air mixture into the secondary flame zone, which encloses the sealing air zone, and 
a third mixing unit (E, Fig. 3) for premixing and swirling a third fuel-air mixture (col. 3, lines 27-34) and for delivering the premixed and swirled third fuel-air mixture into a swirled flame zone, which is arranged between the sealing air zone and the secondary flame zone.
Regarding claim 4, Irwin discloses wherein the baffle plate (B) is designed to produce a swirl in the primary flame zone (see Fig. 2 showing the baffle plate B having swirl vanes).  
Regarding claim 9, Irwin discloses wherein the sealing air producing unit (FF) has a ring body (FF) having a ring duct (C) for the sealing air.  
Regarding claim 11, Irwin discloses a burner tube (AY and/or Y) and a mixing device arranged in the burner tube.  
Regarding claim 12, Irwin discloses wherein the outer air gap for delivering the second fuel-air mixture of the second mixing unit is delimited on the outside by a region of the burner tube (Y).  
Regarding claim 13, Irwin discloses a burner having a mixing device of claim 1.
Regarding claim 19, Irwin discloses a burner having a burner head (Y) of Claim 11.  

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irwin (US 5700143 A) in view of Sturgeon (US 20140202365 A1).
Regarding claim 2, Irwin disclose wherein the third mixing unit (E) is arranged, in particular radially, between the sealing air producing unit (FF) and the second mixing unit (N, O) and has a swirl generator and at least one third fuel nozzle (col. 3, lines 27-34) EXCEPT wherein the at least one third fuel nozzle is arranged upstream the swirl generator in a premixing zone through which an air flow flows to the swirl generator, to premix fuel from the third fuel nozzle with the air flow before the swirl generation.  

It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Irwin wherein the at least one third fuel nozzle is arranged upstream the swirl generator in a premixing zone through which an air flow flows to the swirl generator, to premix fuel from the third fuel nozzle with the air flow before the swirl generation.  The motivation to combine is to improve the mixing of the fuel and air, thereby leading to more complete combustion and even flame temperatures.  
Regarding claim 14, modified Irwin discloses (see rejection of claim 1 for citations unless otherwise noted) a method for combusting a fuel having reduced NOx production, comprising: 
producing a central primary flame in a central primary flame zone by means of a first fuel nozzle and a baffle plate associated with the first fuel nozzle; 
producing a secondary flame in an outer secondary flame zone, which encloses the primary flame zone, producing a sealing air flow, which encloses the primary flame zone, between the primary flame zone and the secondary flame zone, and 
premixing fuel and air in a premixing zone, swirling the premixed fuel-air mixture, and delivering the swirled premixed fuel-air mixture into a swirled air zone, which is arranged between the sealing air flow enclosing the primary flame zone and the secondary flame zone (see combination in the rejection of claim 2 teaching the swirler and premix zone) (it is unclear if the fuel-air mixture from the premixing zone is supplied at the same time as the primary flame and secondary flame; nevertheless, it would have been obvious to do so for maximum heat output or in a situation where fuel gas is in short supply and propane gas is used to supplement the fuel gas; see Hoffeins, US 4566268 A, as further support teaching a multi-fuel burner).  

Regarding claim 16, modified Irwin discloses a method according to Claim 14, carried out using a burner head (AY or Y)  
Regarding claim 17, modified Irwin discloses a method according to Claim 14, carried out using a burner.
Claims 3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irwin (US 5700143 A) in view of Toyoshima (US 5460514 A).
Regarding claim 3, Irwin discloses wherein the baffle plate construction has, viewed from a centre of the mixing device outward, in this sequence: the baffle plate having at least one opening for the first fuel nozzle (Fig. 3), a sealing air duct (FF) for producing the sealing air flow; and a guiding unit (E+F) for delimiting an outer air gap for the second mixing unit EXCEPT a swirl generator between the sealing air duct and the guiding unit.
However, Toyoshima teaches a mixing device for a burner comprising a swirl generator (10, Fig. 1) positioned radially outward from a sealing air duct.  It would have been obvious to modify Irwin to include a swirl generator between the sealing air duct and the guiding unit, so as to improve the mixing of the fuel and air and to improve flame stability.  The result is more complete combustion and even flame temperatures.  
Regarding claim 10, modified Irwin discloses a swirl generator that has a ring-shaped arrangement of swirl generating blades arranged around the ring duct; and/or the arrangement of swirl generating blades is formed on the ring body (not disclosed by Irwin, however, see the rejection of claim 3 where Irwin is modified by Toyoshima to include a swirl generator).  
Claims 5, 6, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irwin (US 5700143 A) in view of Frey (US 4150631 A).

However, Frey teaches a mixing device for a burner comprising a positioning unit (52+66, Fig. 4) provided for increasing or reducing in size an air gap (46, Fig. 4), wherein the positioning unit is designed to change the size of the air gap in dependence on a load operating state (col.3, lines 21-35).
It would have been obvious to modify Irwin to include a positioning unit provided for increasing or reducing in size an air gap, wherein the positioning unit is designed to change the size of the air gap in dependence on a load operating state (the combination includes a swirler between the ducts E and FF of Irwin).  The motivation to combine is to provide flame stability when needed.  At low loads, a swirling flow may be needed to help stabilize the flame.  At high loads, a swirling flow may not be needed or reduced.  Flame stability provides for reduced emissions and stable flame temperatures. 
Regarding claim 6, modified Irwin discloses wherein the positioning unit is designed to change the size of the air gap by changing the axial location of the swirl generator.
Regarding claim 18, Irwin discloses the burner head according to Claim 11, having a mixing device Claim 5, wherein the outer air gap for delivering the second fuel-air mixture of the second mixing unit is delimited on the outside by a region of the burner tube (Y).  
Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irwin (US 5700143 A) in view of Wartluft (US 20140308619 A1).
Regarding claim 7, Irwin discloses a fuel supply unit for supplying the first, second, and third mixing units with fuel (it is inherent that a fuel supply unit is required to feed the burner with fuel), wherein the fuel supply unit is designed in such a way that the ratio of the fuel quantities flowing to the second and third mixing units is changeable (Irwin, in col. 2, line 60- col. 3, line 34, suggests that the ratio of fuel to the second and third mixing units is changeable since Irwin 
Regarding claim 8, modified Irwin discloses a fuel supply unit that has a control valve for changing a flow cross section of a fuel supply line of the at least one third fuel nozzle (Irwin discloses a third fuel nozzle in col. 3, lines 27-34) (Wartluft teaches a fuel control valve in para. 37, and it is well known and common knowledge that a valve changes a flow cross section of a fuel supply line; it would have been obvious to modify Irwin to include a fuel supply valve so that the fuel supply to the fuel nozzles can be controlled).


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762